ORDER
PER CURIAM.
Hashim Mohammad (Defendant) appeals from the judgment upon his convictions by a jury for murder in the first degree, Section 565.020, RSMo 2000, and armed criminal action, Section 571.015, for which Defendant was sentenced to concurrent sentences of life imprisonment without the possibility of probation or parole and life imprisonment, respectively. On appeal, Defendant argues the trial court abused its discretion in (1) denying his requests for a continuance and for mistrial due to the unavailability of witness Brad Morrow (Morrow), and (2) admitting evidence that Defendant stated to police right after his arrest “the police probably killed the boy because the police are always covering murders up.” We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).